                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ADIAHA STRANGE, et al.,
AISHA PHILLIPS, et al.,
ADRIAN NICHOLSON, et al.,
                                                       Civil Action Nos.
AMELIA GREEN, et al.,
                                                    1:19-cv-321-CCE-JEP
ASIA ARCHIE, et al.,
                                                    1:19-cv-325-CCE-JEP
ALEXIS CANNON, et al.,
                                                    1:19-cv-519-CCE-JEP
                        Plaintiffs,
                                                    1:19-cv-670-CCE-JEP
                                                    1:19-cv-575-CCE-JEP
v.
                                                    1:19-cv-823-CCE-JEP
SELECT MANAGEMENT
RESOURCES, LLC, et al.,
                      Defendants.



    DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
DEFENDANTS’ MOTION TO SEAL EXHIBIT 1 TO THE DECLARATION
                  OF KENNETH WAYCO

       Defendants, by and through counsel, submit this Memorandum in Support of

their Motion to Seal Exhibit 1 to the Declaration of Kenneth Wayco (the

“Declaration”) in the above-captioned cases. The Motion should be granted because

Exhibit 1 to the Declaration contains information designated as “Confidential”

under the terms of the Mutual Release and Confidentiality Agreements signed by

Defendants and 500 Plaintiffs.    Any alternatives are inadequate to protect the

confidential information and still provide the Court with the necessary information

to review the Exhibit.




PPAB 5347562v1



       Case 1:19-cv-00321-CCE-JEP Document 72 Filed 01/13/20 Page 1 of 5
                                   ARGUMENT

I.     The Document and Information for which Protection is Requested.

       Defendants seek to seal Exhibit 1 because it contains confidential terms of

settlement agreements.

II.    The Motion To Seal Does Not Violate The Common Law And First
       Amendment Right To Access.

       A motion to seal should be granted when the right to access to the documents,

as protected by both the common law and the First Amendment, is not violated.

Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988). The court

begins with a presumption of a public’s right to access; however, this presumption

may be overcome when there is a competing interest that outweighs the interest to

access. Id.

       Here, the parties’ interest in protecting confidential settlement information

outweighs the public’s interest in knowing the terms and conditions of the parties’

settlement agreements. There is no proper purpose or public service that could be

achieved by public disclosure of those terms and conditions. The interest in keeping

settlement terms confidential outweighs the minimal interest of the public in this

information and, therefore, overcomes the presumption to access of the public to

this information.

III.   The Alternative to Sealing are Inadequate.

       The alternatives to sealing are insufficient. An alternative to sealing would

be redacting specific sensitive information from the Court’s copy of the filings.

However, the purpose of the inclusion of this information is so the Court may fully



PPAB 5347562v1



       Case 1:19-cv-00321-CCE-JEP Document 72 Filed 01/13/20 Page 2 of 5
evaluate Defendants’ progress in meeting its settlement obligations which are the

subject of Plaintiff’s pending Motion to Lift Stay. These terms must be permanently

sealed to maintain the agreed-upon confidentiality terms.

IV.     The Requirements of the Court’s Local Rule have been Met.

        Defendants have met the requirements of LR 5.4 by (1) specifying the reasons

why sealing is necessary; (2) explaining the reasons why alternatives to sealing are

inadequate; (3) addressing how this request overcomes the common law and First

Amendment presumption to access; (4) stating whether permanent sealing is

sought; and (5) affirming that this motion is made with consent of the Plaintiffs.

        Accordingly, Defendants request that the Motion to Seal be granted, and

Exhibit 1 to the Declaration of Kenneth Wayco be maintained under permanent

seal.

        This the 13th day of January, 2020.

                                       /s/ Catherine R. L. Lawson
                                       Catharine Biggs Arrowood
                                       N.C. State Bar No. 6984
                                       Melanie Black Dubis
                                       N.C. State Bar No. 22027
                                       Catherine R. L. Lawson
                                       N.C. State Bar No. 44574
                                       PARKER POE ADAMS & BERNSTEIN LLP
                                       301 Fayetteville Street, Suite 1400
                                       Raleigh, North Carolina 27601
                                       Telephone: (919) 828-0564
                                       Facsimile: (919) 834-4564
                                       Email: catherinelawson@parkerpoe.com
                                               melaniedubis@parkerpoe.com
                                               cbarrowood@parkerpoe.com
                                        Attorneys for Defendants




PPAB 5347562v1



        Case 1:19-cv-00321-CCE-JEP Document 72 Filed 01/13/20 Page 3 of 5
                     CERTIFICATE OF COMPLIANCE

       I HEREBY CERTIFY that the foregoing document complies with the

word count limits contained in LR 7.2(f)(1)(A). The word processing software

used to prepare this brief was Microsoft Word for Office 365.


                                    /s/ Catherine R. L. Lawson
                                    Catherine R. L. Lawson
                                    N.C. State Bar No. 44574
                                    PARKER POE ADAMS & BERNSTEIN LLP
                                    301 Fayetteville Street, Suite 1400
                                    Raleigh, North Carolina 27601
                                    Telephone: (919) 828-0564
                                    Facsimile: (919) 834-4564
                                    Email: catherinelawson@parkerpoe.com




PPAB 5347562v1



       Case 1:19-cv-00321-CCE-JEP Document 72 Filed 01/13/20 Page 4 of 5
                          CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a copy of the foregoing

DEFENDANTS’         MEMORANDUM           OF    LAW     IN     SUPPORT   OF

DEFENDANTS’ MOTION TO SEAL EXHIBIT 1 TO THE DECLARATION

OF KENNETH WAYCO was electronically filed with the Clerk of Court by

using the CM/ECF System which will automatically send notice of filing

addressed as follows:

                          James Robert Faucher
                          Brown, Faucher, Peraldo & Benson, PLLC
                          822 N. Elm St., Ste. 200
                          Greensboro, NC 27401
                          Email: james@greensborolawcenter.com
                          Counsel for Plaintiffs

                          Scott F. Wyatt
                          Donavan J. Hylarides
                          Wyatt Early Harris Wheeler LLP
                          1912 Eastchester Drive, Suite 400
                          High Point, NC 27265
                          Email: swyatt@wehwlaw.com
                                 dhylarides@wehwlaw.com
                          Counsel for Defendants

       This the 13th day of January, 2020.

                                      /s/ Catherine R. L. Lawson
                                      Catherine R. L. Lawson
                                      N.C. State Bar No. 44574
                                      PARKER POE ADAMS & BERNSTEIN LLP
                                      301 Fayetteville Street, Suite 1400
                                      Raleigh, North Carolina 27601
                                      Telephone: (919) 828-0564
                                      Facsimile: (919) 834-4564
                                      Email: catherinelawson@parkerpoe.com
                                              melaniedubis@parkerpoe.com
                                              cbarrowood@parkerpoe.com
                                       Attorneys for Defendants



PPAB 5347562v1



       Case 1:19-cv-00321-CCE-JEP Document 72 Filed 01/13/20 Page 5 of 5
